Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,342,103 and US 10,624,184 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/10/2021, with respect to double patenting rejections of claims 1-2, 6-14 and 18-22 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 25-48 are drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a 
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not: 
A process, or
A machine, or
A manufacture, or
A composition of matter.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a control device comprising: a status indicator configured to be illuminated by a plurality of light sources; and a control circuit configured to: determine a number of devices that are responsive to the control device; select, based on the number of devices that are responsive to the control device, a feedback type of a plurality of feedback types to be provided via the status indicator, wherein the plurality of feedback types comprise at least one simple feedback type that is provided in response to a user interface event on the control device and at least one advanced feedback type provided in response to a level associated with the one or more devices that are responsive to the control device; and provide feedback according to the selected feedback type via the status indicator by illumination of at least one light source of the plurality of light sources, wherein the control circuit is configured to provide a different illumination configuration for the plurality of light sources for different feedback types.
Regarding claim 13, the prior art fails to disclose or fairly suggest a method comprising: determining a number of devices that are responsive to a control device; selecting, based on the number of devices that are responsive to the control device, a feedback type of a plurality of feedback types to be provided via a status indicator on the control device, wherein the plurality of feedback types comprise at least one simple feedback type that is provided in response to a user interface event on the control device and at least one advanced feedback type provided in response to a level associated with the one or more devices that are responsive to the control device; and providing feedback according to the selected feedback type via the status indicator by illumination of at least one light source of a plurality of light sources of the status indicator, wherein a different illumination configuration is provided for the plurality of light sources for different feedback types.
Dependent claims 2-12 and 14-24 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687